Citation Nr: 1025016	
Decision Date: 07/06/10    Archive Date: 07/19/10

DOCKET NO.  07-26 244	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, 
Florida


THE ISSUES

1.  Entitlement to service connection for a left knee condition, 
to include as secondary to a nonservice-connected right knee 
disorder.  

2.  Entitlement to service connection for a right knee/leg 
disorder.  

3.  Entitlement to service connection for a psychiatric disorder, 
to include a panic disorder with anxiety.  

4.  Entitlement to a disability rating in excess of 10 percent 
for the residuals of a fracture of the right radius and ulna.  

5.  Entitlement to a disability rating in excess of 10 percent 
for traumatic neuropathy with carpal tunnel syndrome of the right 
forearm.  


REPRESENTATION

Veteran represented by:	Non Commissioned Officers 
Association
ATTORNEY FOR THE BOARD

B. R. Mullins, Associate Counsel 


INTRODUCTION

The Veteran had active service from November 1965 to January 
1969.  

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from April 2004 and July 2006 rating decisions of the 
Department of Veterans Affairs Regional Office (RO) in St. 
Petersburg, Florida, denying the claims currently on appeal.  

The Board notes that the Veteran submitted additional evidence to 
the Board in February 2010 that was not considered by the RO.  
However, this evidence is in essence duplicative of evidence 
already of record, and as such, a remand for initial 
consideration of this evidence by the RO is not necessary.  

The issue of entitlement to service connection for a psychiatric 
disorder, to include a panic disorder with anxiety, is addressed 
in the REMAND portion of the decision below and is REMANDED to 
the RO via the Appeals Management Center (AMC), in Washington, 
DC.


FINDINGS OF FACT

1.  The Veteran does not suffer from a right knee/leg disorder 
that manifested during, or as a result of, active military 
service.  

2.  The Veteran does not suffer from a left knee disorder that 
manifested during, or as a result of, active military service.  

3.  The evidence of record demonstrates that the Veteran is right 
hand dominant.  

4.  The Veteran's residuals of a fracture of the right radius and 
ulna are not manifested by nonunion of the radius or ulna; by 
flexion limited to 90 degrees; by extension limited to 75 
degrees; or by limitation of pronation beyond the last quarter of 
the arc such that the hand does not approach full pronation.

5.  Prior to April 29, 2009, the Veteran's traumatic neuropathy 
with carpal tunnel syndrome of the right forearm was manifested 
by pain, hypersensitivity, and decreased sensation.  

6.  As of April 29, 2009, the Veteran's traumatic neuropathy with 
carpal tunnel syndrome of the right forearm has been manifested 
by pain, tingling, numbness, weakness, and muscular atrophy.  


CONCLUSIONS OF LAW

1.  The criteria for establishing entitlement to service 
connection for a right knee/leg disorder have not been met.  
38 U.S.C.A. §§ 1110, 5103(a), 5107 (West 2002 & Supp. 2009); 
38 C.F.R. §§ 3.102, 3.303 (2009).

2.  The criteria for establishing entitlement to service 
connection for a left knee disorder, to include as secondary to a 
nonservice-connected right knee disorder, have not been met.  
38 U.S.C.A. §§ 1110, 5103(a), 5107 (West 2002 & Supp. 2009); 
38 C.F.R. §§ 3.102, 3.303 (2009).

3.  The criteria for establishing entitlement to a disability 
rating in excess of 10 percent for the residuals of a fracture of 
the right radius and ulna, based on impairment of the radius, 
have not been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 
4.1-4.14, 4.45, 4.71a, Diagnostic Codes (DCs) 5206, 5207, 5212, 
5213 (2009).  

4.  The criteria for a 30 percent rating for traumatic neuropathy 
with carpal tunnel syndrome of the right forearm were met as of 
April 29, 2009, but not earlier.  38 U.S.C.A. §§ 1155, 5103, 
5103A (West 2002 & Supp. 2008); 38 C.F.R. §§ 3.159, 3.321, 4.1-
4.14, 4.40, 4.45, 4.59, 4.124a, DC 8515 (2009).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duty to Notify

VA has a duty to notify and assist veterans in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5107, 5126 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 
3.156(a), 3.159 and 3.326(a) (2009).  

Proper notice from VA must inform the Veteran of any information 
and medical or lay evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; and 
(3) that the Veteran is expected to provide in accordance with 
38 C.F.R. § 3.159(b)(1).  This notice must be provided prior to 
an initial unfavorable decision on a claim by the RO.  Mayfield 
v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).  

In addition, the notice requirements apply to all five elements 
of a service-connection claim, including: (1) veteran status; (2) 
existence of a disability; (3) a connection between a veteran's 
service and the disability; (4) degree of disability; and (5) 
effective date of the disability.  See Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).  Further, this notice must 
include information that a disability rating and an effective 
date for the award of benefits will be assigned if service 
connection is awarded.  Id. at 486.  

Previously, the United States Court of Appeals for the Federal 
Circuit (Federal Circuit) held that the failure to provide pre-
adjudicative notice of any of the necessary duty to notify 
elements was presumed to create prejudicial error.  Sanders v. 
Nicholson, 487 F.3d 881 (2007).  VA was required to show that 
that the error did not affect the essential fairness of the 
adjudication, and that to make such a showing the VA had to 
demonstrate that the defect was cured by actual knowledge on the 
claimant's part or that a benefit could not have been awarded as 
a matter of law.  Id.  However, the United States Supreme Court 
(Supreme Court) recently held this framework to be inconsistent 
with the statutory requirement that the CAVC take "due account 
of the rule of prejudicial error" under 38 U.S.C.A. 
§ 7261(b)(2).  Shinseki v. Sanders, 129 S. Ct. 1696 (2009).  In 
reversing the Federal Circuit's decision, the Supreme Court held 
that the burden is on the claimant to show that prejudice 
resulted from the error, rather than on VA to rebut a presumed 
prejudice.  Id.

Regarding the Veteran's claims for service connection, letters 
sent to the Veteran in December 2005, March 2006 and December 
2006 addressed all notice elements listed under 3.159(b)(1) and 
the December 2005 and March 2006 letters were sent prior to the 
initial RO decision in this matter.  The letters informed him of 
what evidence was required to substantiate the claims and of his 
and VA's respective duties for obtaining evidence.  Even though 
the Veteran was not provided with the Dingess requirements 
(specifically, how disability ratings and effective dates are 
assigned) until after the initial adjudication of these claims in 
the December 2006 letter, the claims were subsequently 
readjudicated, no prejudice has been alleged, and none is 
apparent from the record.  See Prickett v. Nicholson, 20 Vet. 
App. 370, 376 (2006) (the issuance of a fully compliant 
notification followed by readjudication of the claim, such as a 
statement of the case or supplemental statement of the case, is 
sufficient to cure a timing defect).  In any event, because the 
claims are being denied, any question as to the appropriate 
disability rating or effective date is moot, and there can be no 
failure-to-notify prejudice to the Veteran.  See Dingess/Hartman, 
19 Vet. App. at 484. 

For an increased disability rating claim, VA is required to 
provide the Veteran with generic notice - that is, the type of 
evidence needed to substantiate the claim.  This includes 
evidence demonstrating a worsening or increase in severity of the 
disability and the effect that worsening has on employment, as 
well as general notice regarding how disability ratings and 
effective dates are assigned.  Vazquez-Flores v. Shinseki, 580 
F.3d 1270 (Fed. Cir. 2009).  In this case, VA provided a letter 
to the Veteran in October 2003 that informed the Veteran of a 
need to demonstrate a worsening of his disability.  The Veteran's 
May 2007 statement of the case also informed him of the need to 
demonstrate an impact on his employment.  The Veteran's claim was 
subsequently readjudicated.  See Prickett, 20 Vet. App. at 376.  

Under these circumstances, the Board finds that the notification 
requirements have been satisfied as to both timing and content.  
Adequate notice was provided to the Veteran prior to the transfer 
and certification of his case to the Board that complied with the 
requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b).  

Duty to Assist

Next, VA has a duty to assist the Veteran in the development of 
the claim.  This duty includes assisting him in the procurement 
of service medical records and pertinent treatment records and 
providing an examination when necessary.  38 U.S.C.A. § 5103A; 
38 C.F.R. § 3.159.  

The Board finds that all necessary development has been 
accomplished, and therefore appellate review may proceed without 
prejudice to the appellant.  See Bernard v. Brown, 4 Vet. App. 
384 (1993).  VA obtained the Veteran's service medical records.  
Also, the Veteran received VA medical examinations in November 
2003, April 2009 and November 2009, and VA has obtained these 
records as well as the records of the Veteran's outpatient 
treatment with VA.  Significantly, neither the Veteran nor his 
representative has identified any additional existing evidence 
that is necessary for a fair adjudication of the claim that has 
not yet been obtained.  Hence, no further notice or assistance to 
the Veteran is required to fulfill VA's duty to assist him in the 
development of the claim.  Smith v. Gober, 14 Vet. App. 227 
(2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. 
Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  






Service Connection Claims

Relevant Laws and Regulations

Service connection will be granted if it is shown that the 
Veteran suffers from a disability resulting from personal injury 
suffered or disease contracted in the line of duty, or for 
aggravation of a preexisting injury suffered or disease 
contracted in the line of duty, during active military service.  
38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Disorders diagnosed after 
discharge will still be service connected if all the evidence, 
including that pertinent to service, establishes that the disease 
was incurred in service.  38 C.F.R. § 3.303(d); see also Combee 
v. Brown, 34 F.3d 1039, 1043 (Fed. Cir. 1994).

In the absence of proof of a present disability there can be no 
valid claim.  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  
Service connection requires a finding of the existence of a 
current disability and a determination of a relationship between 
that disability and an injury or disease incurred in service.  
Watson v. Brown, 4 Vet. App. 309, 314 (1993); see also Boyer v. 
West, 210 F.3d 1351, 1353 (Fed. Cir. 2000).  

To establish service connection, there must be:  (1) a medical 
diagnosis of a current disability; (2) medical or, in certain 
cases, lay evidence of in-service occurrence or aggravation of a 
disease or injury; and (3) medical evidence of a nexus between an 
in-service injury or disease and the current disability.  Hickson 
v. West, 12 Vet. App. 247, 252 (1999) (citing Caluza v. Brown, 
7 Vet. App. 498, 506 (1995), aff'd, 78 F.3d 604 (Fed. Cir. 
1996)).  

Where a veteran has served for 90 days or more during a period of 
war, or during peacetime service after January 1, 1947, and a 
chronic disorder, such as psychoses, becomes manifest to a degree 
of 10 percent within one year from the date of termination of 
such service, such disease shall be presumed to have been 
incurred in service, even though there is no evidence of such 
disease during the period of service.  This presumption is 
rebuttable by affirmative evidence to the contrary.  38 U.S.C.A. 
§§ 1101, 1112, 1137; 38 C.F.R. §§ 3.307, 3.309 (2009).  

Service connection may also be granted for a disability which is 
proximately due to or the result of a service-connected disease 
or injury.  38 C.F.R. § 3.310(a).  Also, any increase in severity 
of a nonservice-connected disease or injury that is proximately 
due to or the result of a service-connected disease or injury, 
and not due to the natural progress of the nonservice-connected 
disease, will be service connected.  See 38 C.F.R. § 3.310(b); 
Libertine v. Brown, 9 Vet. App. 521, 522 (1996); see also Allen 
v. Brown, 7 Vet. App. 439, 448 (1995).  

Right Knee/Leg Condition

The Veteran contends that he is entitled to service connection 
for a right knee/leg condition.  However, the preponderance of 
the evidence of record demonstrates that the Veteran does not 
suffer from a disability of the right lower extremity that 
manifested during, or as a result of, active military service.  
As such, service connection is not warranted.

The Veteran's service treatment records demonstrate that the 
Veteran did not suffer from a chronic disability of the right 
lower extremity during his active military service.  An October 
1966 treatment record notes that a bundle of track pads fell on 
the Veteran resulting in multiple abrasions and moderate swelling 
of the right knee.  The Veteran also described his knee as "very 
painful."  An X-ray of the right knee was taken at this time 
revealing a normal right knee.  The Veteran was seen for follow-
up treatment the following day and he was noted to be feeling 
much improved.  He was returned to duty at this time.  The record 
contains no further treatment regarding the Veteran's right knee, 
and according to the Veteran's January 1969 separation 
examination, his lower extremities were normal at the time of 
separation.  The Veteran also denied having, or ever having had, 
a trick or locked knee, or bone, joint or other deformity in his 
report of medical history associated with this examination.  
Therefore, the Veteran's service treatment records demonstrate 
that the Veteran did not suffer from a chronic right knee 
disability during his active duty.  

The Veteran has argued that his separation physical was quite 
brief, but the Veteran still had the option to report any 
problems on his medical history survey completed in conjunction 
with his separation physical, but he opted not to; and the Board 
finds the Veteran's actions at that time more probative of 
whether knee problems were present at separation, than his 
recollections that were made more than 30 years after he 
separated from service.

If there is no evidence of a chronic condition during service, or 
during an applicable presumptive period, then a showing of 
continuity of symptomatology after service is required to support 
the claim.  See 38 C.F.R. § 3.303(b).  Evidence of a chronic 
condition must be medical, unless it relates to a condition to 
which lay observation is competent.  See Savage v. Gober, 10 Vet. 
App. 488, 495-98 (1997).  However, medical evidence must relate 
this chronic symptomatology to the Veteran's present condition.  
See id.  

The Veteran's post-service treatment records do not suggest that 
the Veteran has suffered from chronic symptomatology of a right 
knee disability since his separation from active duty.  The first 
evidence of record noting a disorder of the right lower extremity 
is a March 2005 VA outpatient treatment record that notes a 
history of knee pain for several years.  An October 2005 VA 
outpatient treatment record indicates that the Veteran was 
suffering from right knee pain and swelling that had been worse 
for several weeks.  A diagnosis of degenerative joint disease of 
the knees was assigned at this time.  The record also contains a 
May 2007 VA outpatient treatment record that indicates that the 
Veteran was suffering from low back pain that was radiating to 
his right lower extremity.  

The Veteran was afforded a VA examination of the knees in 
November 2009.  The Veteran reported injuring his right knee 
during military service and having recurrent problems with his 
right knee for the remainder of his service.  The Veteran also 
reported that this problem continued after separation from 
service and had become progressively worse over time.  X-rays of 
the right knee were taken and they revealed no injury destruction 
or effusion.  The examiner found that all three joint 
compartments appeared normal, and therefore concluded that the 
Veteran suffered no abnormality of the right knee.  The examiner 
then opined that it was less likely than not that the Veteran's 
right knee complaints were a result of his in-service right knee 
injury.  The examiner based this opinion on the fact that X-rays 
taken after the Veteran injured his knee in service were negative 
for fractures, that the Veteran's service treatment records were 
silent for further knee complaints, and that the Veteran's 
separation examination was silent for knee complaints.  In 
addition, the medical evidence of record failed to demonstrate 
that the Veteran had suffered from chronic symptomatology of a 
right knee disorder.  

Based on the above evidence, the Board concludes that the Veteran 
is not entitled to service connection for a right knee or leg 
condition.  It is not disputed that the Veteran injured his right 
knee during service, but service treatment records suggest that 
the injury was not chronic in nature, as X-rays taken at the time 
of his in-service right knee injury revealed no abnormalities of 
the knee.  Furthermore, the first post-service evidence of right 
knee complaints is not until 2005, which is more than 35 years 
after the Veteran's separation from active duty.  When 
considering whether or not to grant a claim for service 
connection, the Board may take into consideration the passage of 
a lengthy period of time in which the Veteran did not complain of 
the disorder at issue.  See Maxson v. West, 12 Vet. App. 453, 459 
(1999), aff'd sub nom. Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. 
Cir. 2000); see also Forshey v. West, 12 Vet. App. 71, 74 (1998), 
aff'd sub nom. Forshey v. Principi, 284 F.3d 1335, 1358 (Fed. 
Cir. 2002) (the definition of evidence encompasses "negative 
evidence" which tends to disprove the existence of an alleged 
fact, i.e., the lack of evidence is itself evidence).  In this 
case, the absence of any medical evidence of treatment for a 
right knee condition for more than three decades after separation 
from service tends to establish that the Veteran has not suffered 
from chronic symptomatology of a right knee disorder since his 
separation from active duty.  

Even more significant is the fact that VA examination in November 
2009 revealed the Veteran to have a normal right knee.  There 
must be a current diagnosis of a disorder for service connection 
to be granted.  Hickson v. West, 12 Vet. App. 247, 252 (1999).  
Without a medical diagnosis of a right knee or leg disability, 
the Board must deny the Veteran's claim.  See Degmetich v. Brown, 
104 F.3d 1328, 1333 (1997) (holding that the existence of a 
current disability is the cornerstone of a claim for VA 
disability compensation).  The Board recognizes that the Veteran 
has complained of right knee pain.  However, pain in and of 
itself is not a disability for purposes of service connection.  
Sanchez-Benitez v. West, 13 Vet. App. 282, 285 (1999).  

As a final matter, the Board has considered the lay testimony 
provided by the Veteran in support of his claim.  According to 
the Veteran, he has suffered from chronic right knee pain since 
his in-service right knee injury.  Lay assertions may serve to 
support a claim for service connection when they relate to the 
occurrence of events that are observable as a lay person or the 
presence of a disability of symptoms of a disability that are 
subject to lay observation, such as pain.  38 U.S.C.A. § 1153(a); 
38 C.F.R. § 3.303(a); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. 
Cir. 2007); see Buchanan v. Nicholson, 451 F.3d 1331, 1336 (Fed. 
Cir. 2006) (addressing lay evidence as potentially competent to 
support the existence of a disability even when not corroborated 
by contemporaneous medical evidence).  

However, while the Veteran is competent to testify to chronic 
right knee pain, the Board does not find this testimony to be 
credible.  According to the Veteran's service treatment records, 
the Veteran was noted to be much improved the day after his right 
knee injury.  The Veteran had the opportunity to report knee 
problems on his medical history survey that he completed at 
separation physical, but he denied any knee problem; and the 
Board finds the Veteran's actions at that time to be more 
probative of whether knee problems were present at separation 
than his recollections that were made more than 30 years after he 
separated from service, when the first post-service evidence of 
knee problems emerged.  Additionally, the Veteran reported a 
history of knee pain for "several years" in March 2005, further 
undermining his claim of a more than 30 year history of right 
knee pain.  The Board also notes that the Veteran was suspected 
of exaggerating symptoms, possibly for secondary gain, at his VA 
examination in April 2009, which further undermines the 
credibility of his statements.

Since the preponderance of the evidence is against the claim, the 
provisions of 38 U.S.C. § 5107(b) regarding reasonable doubt are 
not applicable.  The Veteran's claim of entitlement to service 
connection for a right knee/leg condition must be denied.

Left Knee Condition

The Veteran contends that he is entitled to service connection 
for a left knee disorder, to include as secondary to a right knee 
disorder.  However, as outlined below, the evidence of record 
demonstrates that the Veteran does not suffer from a left knee 
disability that manifested during, or as a result of, active 
military service.  As such, service connection is not warranted.  

The Board notes that the Veteran has argued that his left knee 
condition is secondary to his right knee injury, and service 
connection may be granted for a disability which is proximately 
due to or the result of a service-connected disease or injury.  
38 C.F.R. § 3.310(a).  However, since service connection has been 
denied for a right knee condition, the Veteran is not entitled to 
service connection for any disabilities arising as a result of 
his right knee.  As such, the Board will not discuss this 
contention further, but will instead decide the Veteran's claim 
on a direct basis.  

The Veteran's service treatment records demonstrate that he did 
not suffer from a chronic left knee disorder during active 
military service.  In fact, the Veteran's service treatment 
records are entirely silent for any complaints about the left 
knee.  The Veteran's January 1969 separation examination also 
noted that the Veteran's lower extremities were normal at the 
time of separation from active duty, and the Veteran denied 
having then, or ever having had, a trick or locked knee or any 
bone, joint or other deformity.  Therefore, the Veteran's service 
treatment records demonstrate that the Veteran did not suffer 
from a chronic left knee disability during his active duty.  The 
Veteran has argued that his separation physical was quite brief, 
but the Veteran still had the option to report any problems on 
his medical history survey completed in conjunction with his 
separation physical, but he opted not to; and the Board finds the 
Veteran's actions at that time more probative of whether knee 
problems were present at separation, than his recollections that 
were made more than 30 years after he separated from service.

As noted in the previous section, when there is no evidence of a 
chronic condition during service, or during an applicable 
presumptive period, then a showing of continuity of 
symptomatology after service is required to support the claim.  
See 38 C.F.R. § 3.303(b).  Evidence of a chronic condition must 
be medical, unless it relates to a condition to which lay 
observation is competent.  See Savage v. Gober, 10 Vet. App. 488, 
495-98 (1997).  However, medical evidence must relate this 
chronic symptomatology to the Veteran's present condition.  See 
id.  

The Veteran's post-service treatment records do not suggest that 
the Veteran has suffered from chronic symptomatology of a left 
knee disorder since his separation from active duty.  The first 
evidence of record regarding the knees is a March 2005 VA 
outpatient treatment record that notes a history of knee pain for 
several years.  An October 2005 VA outpatient treatment record 
indicates that the Veteran was suffering from right knee pain and 
swelling that had been worse for several weeks.  There was no 
mention of left knee complaints, but a diagnosis of degenerative 
joint disease of the knees was assigned at this time.  

The Veteran was afforded a VA examination of the left knee in 
November 2009.  The Veteran reported that he began having left 
knee problems in the early 1970s and that his left knee had 
gotten progressively worse due to his favoring his right knee.  
The Veteran also reported having a fall in 1971 that resulted in 
a medial meniscectomy of the left knee.  The Veteran said he fell 
as a result of his right knee buckling on him.  X-rays of the 
left knee revealed no injury or destructive change, but there was 
advanced narrowing of the medial joint space.  Lateral joint 
space was also normal but the retropatellar space showed mild 
narrowing with spurs on the posterior aspect of the patella.  The 
examiner diagnosed the Veteran with degenerative joint disease of 
the left knee.  The examiner further opined that the Veteran's 
left knee disability was not caused by or a result of the 
Veteran's in-service right knee injury.  The examiner based this 
opinion on the fact that the Veteran's right knee injury 
apparently resolved and that there was no evidence of knee 
complaints at the time of separation from active duty.  

Based on the above evidence, the Board concludes that the Veteran 
is not entitled to service connection for a left knee disability.  
The Veteran's service treatment records do not suggest that the 
Veteran suffered any injury to the left knee during military 
service.  In addition, the first evidence of record of left knee 
pain is a March 2005 VA outpatient treatment record.  However, 
the Veteran reported falling in 1971 and injuring his left knee.  
Therefore, the evidence demonstrates that the Veteran has not 
suffered from chronic symptomatology of a left knee disability 
since his separation from active duty.  In addition, the 
Veteran's testimony regarding a fall in 1971 is evidence of an 
intervening injury after the Veteran's separation from active 
duty.  This evidence, in concert with the November 2009 VA 
examiner's opinion, demonstrates that the Veteran's left knee 
disorder did not manifest during, or as a result of, military 
service.  

The Board recognizes that the Veteran has indicated that his left 
knee injury manifested as a result of a fall suffered in 1971 
which the Veteran blames on his in-service right knee injury.  In 
addition, the Veteran has testified that his left knee has 
worsened over time due to his favoring of the right knee.  
However, while the Board has considered this testimony, it does 
not find it to be credible for many of the same reasons his 
testimony was not found credible with regard to his right knee.  
Additionally, the evidence of record demonstrates that the 
Veteran's right knee injury resolved prior to the Veteran's 
separation from service.  Furthermore, there is no current 
evidence of a chronic right knee disability.  As such, the 
preponderance of the evidence contradicts the Veteran's claims.  

Since the preponderance of the evidence is against the claim, the 
provisions of 38 U.S.C. § 5107(b) regarding reasonable doubt are 
not applicable.  The Veteran's claim of entitlement to service 
connection for a left knee condition must be denied.

Increased Disability Ratings

Relevant Laws and Regulations

Disability ratings are determined by the application of the 
Schedule for Rating Disabilities, which assigns ratings based on 
the average impairment of earning capacity resulting from a 
service-connected disability.  38 U.S.C.A. § 1155; 38 C.F.R. Part 
4.  Where there is a question as to which of two ratings will be 
applied, the higher rating will be assigned if the disability 
picture more closely approximates the criteria required for that 
rating.  Otherwise, the lower rating is to be assigned.  38 
C.F.R. § 4.7 (2009).  

In order to evaluate the level of disability and any changes in 
condition, it is necessary to consider the complete medical 
history of the Veteran's condition.  Schafrath v. Derwinski, 1 
Vet. App. 589, 594 (1991).  See also 38 C.F.R. §§ 4.1, 4.2 
(2009).  As such, the Board has considered all of the evidence of 
record.  However, the most probative evidence of the degree of 
impairment consists of records generated in proximity to and 
since the claim on appeal.  

As is the case here, where entitlement to compensation has 
already been established and an increase in the disability rating 
is at issue, it is the present level of disability that is of 
primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 
(1994).  Nevertheless, where the evidence contains factual 
findings that show a change in the severity of symptoms during 
the course of the rating period on appeal, assignment of staged 
ratings would be permissible.  Hart v. Mansfield, 21 Vet. App. 
505 (2007).  

Residuals of a Fracture of the Right Radius and Ulna 

The Veteran contends that he is entitled to a disability rating 
in excess of 10 percent for the residuals of a fracture of the 
right radius and ulna (hereinafter a "disability of the right 
upper extremity").  For historical purposes, the Veteran was 
originally granted service connection for this condition in a May 
1977 rating decision.  A 10 percent disability rating was 
assigned under Diagnostic Code 5212, effective as of January 11, 
1969, and a noncompensable disability rating was assigned 
effective as of August 1, 1977.  Subsequently, in a May 2007 
decision, the Veteran's disability rating was increased to 10 
percent under Diagnostic Code 5212, effective as of September 15, 
2003.  

Upon filing his claim for an increased disability rating, the 
Veteran was afforded a VA examination in November 2003.  The 
Veteran reported having persistent pain over the years with 
weakness and stiffness.  Examination revealed no obvious 
shortening of the right upper extremity with no intra-articular 
involvement.  There was also no malunion, nonunion or loose 
movement of the right upper extremity.  There was mild tenderness 
to palpation over the fracture site and range of motion of the 
right wrist demonstrated slight tenderness.  Dorsiflexion of the 
right wrist was to 40 degrees and palmer flexion was to 40 
degrees, while radial deviation was to 10 degrees and ulnar 
deviation was to 20 degrees.  Range of motion of the right elbow 
was flexion to 140 degrees, extension to 0 degrees, supination to 
80 degrees, and pronation to 80 degrees.  X-rays of the right 
forearm revealed healed fractures of the mid-shaft of the radius 
and the ulna status post removal of hardware.  There were no 
acute bony changes in the right wrist.  The examiner diagnosed 
the Veteran with pain in the right forearm and residuals of a 
fracture of the middle third right radius and right ulna.  The 
examiner further opined that the Veteran experienced a 15 percent 
reduction in range of motion upon repetition, as well as weakened 
movements, excess fatigability and lack of coordination.  

The record also contains a VA outpatient treatment record from 
December 2003.  According to the record, X-rays of the right 
upper extremity showed only post-surgical burr holes that were 
healed.  The examining physician noted that he could not explain 
the origin of the Veteran's pain at this time and would request 
further examination.  

The Veteran was afforded a VA examination of the right upper 
extremity in April 2009.  The Veteran reported having constant 
pain with "shooting sensations" in his right forearm since his 
previous VA examination.  X-rays were taken of the forearm, 
revealing old healed fractures of the mid-shafts of the radius 
and ulna, with new bone formation and sclerosis.  The examiner 
concluded that the Veteran's forearm and ulna were stable and 
unchanged since his last VA examination.  However, the examiner 
did conclude that the Veteran's reported pain was due to 
complications from his healed fracture.  

Under the laws administered by VA, disabilities of the shoulder 
and arm are rated under 38 C.F.R. § 4.71a, Diagnostic Codes 5200 
through 5203 (2009).  For rating purposes, a distinction is made 
between major (dominant) and minor musculoskeletal groups.  
Handedness for the purpose of a dominant rating will be 
determined by the evidence of record, or by testing on VA 
examination.  Only one hand shall be considered dominant.  The 
injured hand, or the most severely injured hand, of an 
ambidextrous individual will be considered the dominant hand for 
rating purposes. 38 C.F.R. § 4.69 (2009).  Here, as the medical 
evidence shows that the Veteran is right-hand dominant, his right 
upper extremity is the major arm for rating purposes.

The Veteran is currently rated under Diagnostic Code 5212.  This 
code provides for ratings based on impairment of the radius.  
Malunion of the radius with bad alignment is rated 10 percent 
disabling for the major side and 10 percent for the minor side; 
nonunion of the radius in the upper half is rated 20 percent 
disabling for the major side and 20 percent for the minor side; 
nonunion of the radius in the lower half, with false movement, 
without loss of bone substance or deformity is rated 30 percent 
disabling for the major side and 20 percent for the minor side; 
nonunion of the radius in the lower half, with false movement, 
with loss of bone substance (1 inch (2.5cms) or more) and marked 
deformity is rated 40 percent disabling for the major side and 30 
percent for the minor side.  38 C.F.R. § 4.71a.  The same 
disability ratings are available under Diagnostic Code 5211 for 
impairment of the ulna.  

X-rays taken in March 1975 revealed well-healed fractures of the 
radius and ulna.  The radius and ulna were also noted to be 
healed upon examination in November 2003, and the examiner 
concluded that the Veteran did not suffer from malunion, nonunion 
or loose movement of the right upper extremity.  Finally, 
according to the April 2009 VA examiner, X-rays revealed the 
Veteran's radius and ulna fractures to have healed.  They were 
noted to be stable with new bone formation and sclerosis.  This 
evidence demonstrates that the Veteran does not suffer from 
nonunion of the radius or ulna, since the fractures have healed 
and developed new bone growth.  As such, a higher disability 
rating of 20 percent is not warranted.  

The Board has also considered whether another Diagnostic Code 
would be appropriate.  For example, Diagnostic Code 5206 provides 
that flexion of the forearm limited to 90 degrees is rated 20 
percent for the major side and 20 percent for the minor side.  38 
C.F.R. § 4.71a.  However, according to the Veteran's November 
2003 VA examination, the Veteran had forward flexion of the elbow 
to 140 degrees.  At the Veteran's April 2009 VA examination, 
flexion of the right elbow and forearm was limited to 100 
degrees.  The examiner opined that the Veteran's limitation of 
motion was due to pain and that this pain was due to 
complications from his old fracture; but he found that repetitive 
motion did not cause additional pain, or additional limitation of 
motion.  As such, a disability rating in excess of 10 percent is 
not warranted based on limitation of flexion of the right 
forearm, as the evidence demonstrates that Veteran does not have 
flexion limited to 90 degrees or less, even considering the 
impact of pain and other functional limitation.  

The evidence also fails to demonstrate that the Veteran is 
entitled to a disability rating in excess of 10 percent for 
limitation of extension of the right upper extremity, however.  
Under Diagnostic Code 5207, extension of the forearm limited to 
45 degrees is rated 10 percent for the major side and 10 percent 
for the minor side.  38 C.F.R. § 4.71a.  According to the 
November 2003 and April 2009 VA examinations, the Veteran had 
full extension to 0 degrees.  As such, a separate disability 
rating is not warranted for limited extension of the right upper 
extremity, even considering the impact of pain and other 
functional limitation.  For example, the examiner in 2009 found 
that repetitive motion did not cause additional pain or 
limitation of motion.  

Likewise, the evidence demonstrates that the Veteran is not 
entitled to a rating in excess of 10 percent for impairment of 
supination and pronation of the forearm.  Under Diagnostic Code 
5213, supination of the forearm limited to 30 degrees or less is 
rated 10 percent disabling for the major side and 10 percent for 
the minor side.  Limitation of pronation with motion lost beyond 
the last quarter of arc, so the hand does not approach full 
pronation, is rated 20 percent disabling for the major side.  38 
C.F.R. § 4.71a.  Normal forearm supination is from 0 degrees to 
80 degrees.  Normal forearm pronation is from 0 degrees to 85 
degrees.  Id.  According to the November 2003 VA examination, the 
Veteran had supination to 80 degrees and pronation to 80 degrees.  
According to the April 2009 VA examination, the Veteran had 
supination to 45 degrees and pronation to 10 degrees.  Therefore, 
the evidence demonstrates that the Veteran is not entitled to a 
higher disability rating for impairment of supination or 
pronation.  

As such, a schedular rating in excess of 10 percent is not 
warranted for the Veteran's right forearm disability.

The Board has also considered whether an extraschedular rating is 
warranted, noting that if an exceptional case arises where 
ratings based on the statutory schedules are found to be 
inadequate, consideration of an "extra-schedular" evaluation 
commensurate with the average earning capacity impairment due 
exclusively to the service-connected disability or disabilities 
will be made.  38 C.F.R. § 3.321(b)(1).  The Court has held that 
the determination of whether a claimant is entitled to an 
extraschedular rating under § 3.321(b) is a three-step inquiry, 
the responsibility for which may be shared among the RO, the 
Board, and the Under Secretary for Benefits or the Director, 
Compensation and Pension Service.  Thun v. Peake, 22 Vet. App. 
111.  The threshold factor for extraschedular consideration is a 
finding that the evidence before VA presents such an exceptional 
disability picture that the available schedular evaluations for 
that service-connected disability are inadequate.   This means 
that initially there must be a comparison between the level of 
severity and symptomatology of the claimant's service-connected 
disability with the established criteria found in the rating 
schedule for that disability.  If the criteria reasonably 
describe the claimant's disability level and symptomatology, then 
the claimant's disability picture is contemplated by the rating 
schedule, the assigned schedular evaluation is adequate, and no 
referral is required.  If the criteria do not reasonably describe 
the claimant's disability level and symptomatology, a 
determination must be made whether the claimant's exceptional 
disability picture exhibits other related factors such as those 
provided by the regulation as "governing norms."  38 C.F.R. § 
3.321(b)(1) (related factors include "marked interference with 
employment" and "frequent periods of hospitalization").  See 
id. 

In this case, the Veteran's service-connected disability is 
manifested by pain and limitation of motion, symptoms that are 
specifically contemplated by the rating criteria.  See 38 C.F.R. 
§ 4.71a.  As such, the rating criteria reasonably describe the 
Veteran's disability.  Additionally, there is no evidence that 
the service-connected residuals of a fracture to the right radius 
or ulna or its ramifications have required frequent periods of 
hospitalization.  Further, compensation is paid to compensate 
industrial impairment, so some impact on the Veteran's ability to 
work is expected.  There is no evidence that this disability 
causes marked interference with employment beyond that 
contemplated by the rating schedule.  Therefore, referral for 
consideration of an extraschedular rating is not warranted.   

Finally, the Board has considered whether a remand for 
consideration of total disability benefits based on individual 
unemployability is warranted.  The Court has held that TDIU is an 
element of an increased rating claim.  Rice v. Shinseki, 22 Vet. 
App. 447 (2009).  However, the evidence of record does not 
suggest that the Veteran is unemployable as a result of his 
service-connected right upper extremity disability.  The April 
2009 VA examiner specifically found that the Veteran had no 
significant occupational effects as a result of this condition.  
Additionally, the record contains a letter dated January 2001 
from a physician with the initials H.N.B. noting that the Veteran 
was unemployable due to hepatitis C, possible depression and 
numerous food allergies.  The Veteran is not service-connected 
for any of these disorders.  Therefore, further consideration of 
this matter is not necessary.  

Traumatic Neuropathy with Carpal Tunnel Syndrome of the Right 
Forearm

The Veteran contends that he is entitled to a disability rating 
in excess of 10 percent for traumatic neuropathy with carpal 
tunnel syndrome of the right forearm.  For historical purposes, 
the Veteran was granted service connection for carpal tunnel 
syndrome with traumatic neuropathy of the right forearm in an 
April 2004 rating decision.  A disability rating of 10 percent 
was assigned under Diagnostic Code 8515, effective as of March 3, 
2004.  The effective date was corrected to September 15, 2003 in 
a May 2007 rating decision.  

The record contains a VA outpatient treatment record from 
December 2003.  According to the record, X-rays of the right 
upper extremity showed only post-surgical burr holes that were 
healed.  The examining physician noted that he could not explain 
the origin of the Veteran's pain at that time and would request 
further examination.  

The record also contains a VA outpatient treatment record from 
February 2004.  According to this record, the Veteran was unable 
to make a complete fist of the right hand because of discomfort.  
He was also noted to be suffering from hypersensitivity to both 
incisions of the right forearm without inflammation, erythema, 
ecchymosis, effusion, induration or swelling.  There was, 
however, decreased sensation to the tips of the long index 
fingers and thumb on the right.  The Veteran was diagnosed with 
traumatic neuropathy of the right forearm with carpal tunnel 
syndrome.  

The Veteran was afforded a VA examination of the right forearm in 
April 2009.  The Veteran reported suffering from numbness, 
tingling and pain throughout his right forearm, wrist and into 
his hand.  Examination revealed the presence of muscular atrophy.  
However, the examiner opined that no joints were affected by the 
Veteran's nerve disorder.  The fingers of the right hand were 
also found to be swollen with a waxy, slightly shiny appearance.  
The Veteran held his fingers in a flexed position and experienced 
pain through the hand and wrist if he actively or passively 
extended them.  There was also mild atrophy of the dorsal web of 
the thumb.  The examiner also noted several pin point sized beads 
of sweat on the tips of the third and fourth digit.  The examiner 
diagnosed the Veteran with Reflex Sympathetic Dystrophy (RSD).  
It was noted that the Veteran suffered from neuritis and 
neuralgia and that he suffered from significant occupational 
effects due to decreased strength and pain.  

Based on the above evidence, the Board concludes that the 
Veteran's symptomatology is more appropriately characterized as 
"moderate," rather than as "mild," as of April 29, 2009.  
According to the April 2009 VA examiner, the Veteran experienced 
pain, tingling and muscular atrophy.  In addition, the Veteran's 
fingers were held in a flexed position resulting in pain upon 
active or passive extension.  Finally, the examiner felt that the 
Veteran's pain was of sufficient degree to cause significant 
occupational impairment.  The Board finds that this 
symptomatology is of moderate degree, and as such, a disability 
rating of 30 percent is warranted as of April 29, 2009.  

However, the preponderance of the evidence demonstrates that the 
Veteran is not entitled to a disability rating of 50 percent as 
of April 29, 2009.  Under Diagnostic Code 8515, a 50 percent 
disability rating is warranted for "severe" incomplete 
paralysis of the median nerve.  38 C.F.R. § 4.124a.  According to 
the April 29, 2009 VA examination, the Veteran had not been 
hospitalized and he had not had surgery as a result of his 
neurological condition.  In addition, there was no abnormal 
muscle tone or bulk, and the nerve disorder did not affect any 
joints.  Finally, the examiner opined that the Veteran's 
disability only resulted in a moderate effect on activities such 
as shopping, chores, and exercise, while only resulting in a mild 
effect on daily activities such as recreation, bathing or 
dressing.  As such, the Veteran's disability is more 
appropriately characterized as "moderate" rather than as 
"severe," and a higher disability rating of 50 percent is not 
warranted.  

Likewise, the preponderance of the evidence of record 
demonstrates that the Veteran is not entitled to a disability 
rating in excess of 10 percent prior to April 29, 2009.  The 
evidence of record fails to suggest that the Veteran's 
symptomatology was anything more than mild prior to this date.  
According to the Veteran's November 2003 VA examination, the 
Veteran suffered from pain, weakness and stiffness.  There was no 
finding of muscular atrophy at this time, and there was no 
mention of pain when moving the fingers.  The Veteran also 
maintained a significant range of motion in his right upper 
extremity at this time.  The February 2004 VA outpatient 
treatment also describes the Veteran's symptomatology as 
hypersensitivity, decreased sensation, and an inability to make a 
complete fist.  However, the Veteran was noted to be in no acute 
distress at this time.  The record contains no further evidence 
prior to the April 29, 2009 VA examination that would suggest the 
Veteran was entitled to disability rating in excess of 10 percent 
for impairment of the median nerve.  

The Veteran's symptoms associated with his service-connected 
disability cause pain, loss of sensation, tingling, and muscular 
atrophy.  However, such impairment is contemplated by the rating 
criteria.  See 38 C.F.R. § 4.124a, Diagnostic Code 8515.  The 
evidence does not demonstrate that the Veteran has suffered 
marked interference with employment or frequent periods of 
hospitalization due to this disability.  The rating criteria 
reasonably describe the Veteran's disability and referral for 
consideration of an extraschedular rating is, therefore, not 
warranted.  

The Board has again considered whether a remand for consideration 
of total disability benefits based on individual unemployability 
is warranted.  See Rice v. Shinseki, 22 Vet. App. 447 (2009).  
However, the evidence of record does not suggest that the Veteran 
is unemployable as a result of his service-connected right upper 
extremity disability.  While the April 2009 VA examiner noted 
that the Veteran had significant occupational effects as a result 
of this condition, the record demonstrates that the Veteran was 
not working in part due to a number of nonservice-connected 
disabilities.  According to the January 2001 letter of record 
from a physician with the initials H.N.B., the Veteran was 
unemployable due to hepatitis C, possible depression and numerous 
food allergies.  The Veteran is not service-connected for any of 
these disorders.  Therefore, further consideration of this matter 
is not necessary.  

As a final matter, as this issue deals with the rating assigned 
following the original claim for service connection, 
consideration has been given to the question of whether the 
application of additional staged ratings as enunciated by the 
Court in the case of Fenderson v. West may be in order.  See 12 
Vet. App. 119 (1999).  However, as outlined above, the evidence 
of record fails to demonstrate that the Veteran suffered from 
symptomatology that was more appropriately characterized as 
"moderate," rather than as "mild," prior to April 29, 2009.  
As such, staged ratings in addition to those already granted by 
the Board are not warranted.  

Having afforded the Veteran the full benefit of the doubt, the 
Board concludes that the Veteran is entitled to a disability 
rating of 30 percent for the neurological manifestations of his 
right upper extremity.  Se 38 U.S.C. § 5107(b).  However, the 
preponderance of the evidence is against the appellant's claim of 
entitlement to a disability rating in excess of 10 percent prior 
to April 29, 2009, and this claim must be denied.


ORDER

Service connection for a left knee condition is denied.  

Service connection for a right knee/leg condition is denied.  

A rating in excess of 10 percent for the residuals of a fracture 
of the right radius and ulna is denied.  

A 30 percent rating for traumatic neuropathy with carpal tunnel 
syndrome of the right forearm, as of April 29, 2009 but not 
earlier, is granted, subject to the laws and regulations 
governing the award of monetary benefits.  


REMAND

The Veteran claims that he is entitled to service connection for 
a psychiatric disorder, to include a panic disorder with anxiety.  
However, additional evidentiary development is necessary before 
appellate review may proceed.  

According to a statement from the Veteran and his representative 
that was received by VA in July 2007, the Veteran suffered from 
anxiety due to an incident during his active military service.  
Specifically, the Veteran claimed that he tried to save a fellow 
soldier from drowning but was unsuccessful.  The Veteran made the 
same claim in December 2004 during VA outpatient treatment when 
he reported having almost daily episodes of panic due to 
embarrassment over his inability to save his friend.  

The Veteran was afforded a VA examination for his claimed 
psychiatric disorder in April 2009.  The examiner opined that he 
would have to resort to mere speculation in deciding whether it 
was at least as likely as not that either of the Veteran's mental 
disorders were the result of the in-service incident reported to 
have occurred during the Veteran's active service.  The examiner 
based this opinion, in part, on the fact that the Veteran 
asserted that the solider actually drowned while his service 
treatment records reflected that the soldier was saved from 
drowning.  However, it is not at all clear from the evidence of 
record that the soldier was in fact saved.  A medical opinion 
based upon an inaccurate factual premise is not probative.  
Reonal v. Brown, 5 Vet. App. 458, 461 (1993).  

According to a service treatment record from June or July of 
1967, the Veteran was suffering from anxiety after "he was 
involved in saving his fellow-colleague from drowning."  While 
this statement appears to suggest that the Veteran successfully 
rescued this individual, the subsequent line of the treatment 
record appears to say that "he did not get it."  Therefore, 
this record does not affirmatively suggest that the Veteran was 
successful in saving this individual since it appears to suggest 
that he failed.  Unfortunately, the choice of language used in 
the 1967 record is rather ambiguous.  

Based on the above evidence, the Board finds that further remand 
is necessary so that an additional opinion regarding etiology may 
be provided.  The examiner is asked to provide an opinion in 
light of the fact that the Veteran's treatment records do not 
affirmatively indicate that the Veteran did in fact save his 
fellow soldier from drowning.  

Accordingly, the case is REMANDED for the following action:

1.  The Veteran's claims file should be 
returned to the April 2009 VA examiner (or if 
he is unavailable to another examiner) so 
that an addendum to the opinion provided in 
the April 2009 VA examination may be 
provided.  Additional examination is not 
necessary unless deemed to be by the 
examiner.  In the addendum, the examiner is 
to opine as to whether it is at least as 
likely as not that the Veteran's psychiatric 
disorders are a result of military service.  
The examiner should not consider the fact 
that the Veteran was able to save his fellow 
soldier from drowning during active duty, as 
this conclusion is not fully supported by the 
evidence of record.  A complete rationale 
must be provided regarding any opinion 
offered.  

2.  After completion of the above, the claim 
should be readjudicated, with consideration 
given to any new evidence and all appropriate 
laws and regulations.  If the claim is not 
granted, the Veteran and his representative 
should be furnished an appropriate 
Supplemental Statement of the Case and be 
afforded an opportunity to respond.  
Thereafter, the case should be returned to 
the Board for appellate review.  

The Veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).


______________________________________________
MATTHEW W. BLACKWELDER
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


